DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on December 9, 2020, has been considered by the Examiner and made of record in the application file.
Response to Arguments
Applicant's arguments filed on February 19, 2021, have been considered but are moot in view of the new ground(s) of rejection. This Action is made NON-FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang, US 10039081 B2, herein after “Zhang,” in view of Li et al., US 8897199 B2, hereafter “Li,” further in view of KIM et al., US 20200077253 A1, hereinafter “KIM.”
	Consider claim 10 as amended. Zhang discloses:
a message transmitting method, applied to a relay user equipment (UE) (see column 2 lines 7-10: Embodiments of the present invention provide a terminal, a network device, and a paging method, so as to page, in a terminal relay scenario, a second terminal to which a first terminal provides a relay service...), comprising: 
	acquiring two sets of paging transmission information (see column 3 lines 33-40: the paging message carries first indication information, and the first indication information is used to indicate that the paging message pages a terminal to which another terminal provides the relay service; and/or the paging message carries second indication information, and the second indication information is used to indicate whether the paging message pages the first terminal), the two sets of paging transmission information comprising paging transmission information of the relay user equipment (UE) and paging transmission information of a remote UE (see column 35 lines 9-13: the paging message sent by the first network device carries the paging parameter used to determine the paging moment of the second terminal and the paging parameter used to determine the paging moment of the first terminal), and the relay UE being a relay equipment between a base station and the remote UE (base station reads on eNB; relay UE reads on First Terminal; and remote UE reads on Second Terminal -see figs. 2A and 16); and 
receiving the paging message sent by the base station based on the two sets of paging transmission information (see column 3 lines 16-19: According to a first aspect, an embodiment of the present invention provides a first terminal, where the first terminal includes: a receiving module, configured to receive a paging message, where the paging message carries a terminal identity of a second terminal; and a processing module, configured to: when determining that the second terminal is a terminal to which the first terminal provides a relay service, page the second terminal according to the terminal identity of the second terminal).
However, Zhang fails to disclose the paging transmission information being used for indicating a transmission position of a paging message.
Li, nonetheless, in analogous art, suggests the paging transmission information being used for indicating a transmission position of a paging message (see column 4 lines 39-40: The system configures the positions of the paging message sent to the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Li’s teachings in relation to the claimed invention, thus improving in the provisioning of extension of cell (see column 1 lines 24-47).
After amendment to the claim, the references cited above fail to disclose wherein the acquiring the two sets of paging transmission information comprises one of the following: 
acquiring predetermined paging transmission information of the remote UE; 
obtaining the paging transmission information of the remote UE by calculation according to a pre-configured configuration parameter; and 
obtaining the paging transmission information of the remote UE by calculation according to a pre-configured International Mobile Subscriber Identity (IMSI). 
However, KIM, in related art, suggests one of the three alternate requirements above, particularly, obtaining the paging transmission information of the remote UE by calculation according to a pre-configured International Mobile Subscriber Identity (IMSI) (see paragraph [0261]: UE Identity Index value IE is used by an eNB to calculate a paging frame (PF) (for example, UE Identity Index=UE IMSI mod 1024).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KIM’s teachings in relation to the claimed invention, thus improving transmitting and receiving, by a remote user equipment) data to and from a network through a relay user equipment and an apparatus therefor, as suggested by KIM (see paragraph [0001]).
Claim 18 claims an apparatus applied to a base station through which the method of claim 10 is applied to a relay equipment; therefore, similar rejection rationale applies.
claim 19. Zhang in view of Li teaches claim 18; and Zhang further suggests determining paging transmission information of a target UE from the two sets of paging transmission information, the target UE comprising at least one of the relay UE and the remote UE (see column 2 lines 16-20); and send the paging message to the relay UE based on the paging transmission information of the target UE (see column 2 lines 21-24).
Consider claim 20. Zhang in view of Li teaches claim 19; and Li further suggests wherein the paging transmission information of the remote UE comprises a plurality of paging transmission information, and when the target UE comprises the remote UE, select one target paging transmission information from the paging transmission information of the remote UE (see column 4 lines 40-47); and send a paging message of the remote UE on a subframe indicated by the target paging transmission information to the relay UE  (see column 39 lines 47-48).
Consider claim 21. Zhang in view of Li teaches claim 20; and Li further suggests wherein the paging transmission information of the remote UE comprises a plurality of paging transmission information, and when the target UE comprises the remote UE, select one target paging transmission information from the paging transmission information of the remote UE (see column 4 lines 40-47); and send a paging message of the remote UE on a subframe indicated by the target paging transmission information to the relay UE  (see column 39 lines 54-60).
Claim 27 .
Claims 11, 12, 26, 28, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang, US 10039081 B2, herein after “Zhang,” in view of Li et al., US 8897199 B2, hereafter “Li,” as applied to claims 10 and 27, further in view of Du et al., US 20120220214 A1, hereinafter “Du.”
Consider claim 11. Zhang in view of Li teaches claim 10; and Zhang further discloses receiving the paging message sent by the base station based on the two sets of paging transmission information (see column 3 lines 33-40), but is silent regarding
monitoring all subframes indicated by the two sets of paging transmission information to receive the paging message sent by the base station.
	Du, in analogous art, suggests monitoring all subframes indicated by the two sets of paging transmission information to receive the paging message sent by the base station (see fig. 3 and paragraph [0056]: ... subframe number 1 is configured so that the first and second relay nodes monitor that same subframe for possible paging messages...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Du’s teachings in relation to the claimed invention, thus provisioning paging messages in a network which includes relays, as discussed by Du (see paragraph [0010]).
Consider claim 12. Zhang in view of Li teaches claim 10; Li further suggests wherein the paging transmission information of the remote UE comprises a plurality of paging transmission information, and the receiving the paging message sent by the base station based on the two sets of paging transmission information (see column 4 lines 39-40) comprises: selecting one target paging transmission information from the 
	Du, in analogous art, suggests monitoring all subframes indicated by the two sets of paging transmission information to receive the paging message sent by the base station (see fig. 3 and paragraph [0056]: ... subframe number 1 is configured so that the first and second relay nodes monitor that same subframe for possible paging messages...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Du’s teachings in relation to the claimed invention, thus provisioning paging messages in a network which includes relays, as discussed by Du (see paragraph [0010]); but is silent regarding
monitoring based on a subframe indicated by the target paging transmission information to receive the paging message sent by the base station.
	Du, in analogous art, suggests monitoring based on a subframe indicated by the target paging transmission information to receive the paging message sent by the base station (see fig. 3 and paragraph [0056]: ... subframe number 1 is configured so that the first and second relay nodes monitor that same subframe for possible paging messages...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Du’s teachings in relation to the claimed invention, thus provisioning paging messages in a network which includes relays, as discussed by Du (see paragraph [0010]).
claim 26. Zhang in view of Li teaches claim 18; but is silent regarding
paging occasion and paging frame.
	Du, in analogous art, discloses paging occasion and paging frame (see paragraph [0032] and Table 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Du’s teachings in relation to the claimed invention, thus provisioning paging messages in a network which includes relays, as discussed by Du (see paragraph [0010]).
Consider claim 28. Zhang in view of Li teaches claim 27, but is silent regarding
monitoring all subframes indicated by the two sets of paging transmission information to receive the paging message sent by the base station.
	Du, in analogous art, suggests monitoring all subframes indicated by the two sets of paging transmission information to receive the paging message sent by the base station (see fig. 3 and paragraph [0056]: ... subframe number 1 is configured so that the first and second relay nodes monitor that same subframe for possible paging messages...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Du’s teachings in relation to the claimed invention, thus provisioning paging messages in a network which includes relays, as discussed by Du (see paragraph [0010]).
Consider claim 29. Zhang in view of Li teaches claim 27; Li further suggests wherein the paging transmission information of the remote UE comprises a plurality of paging transmission information (see column 4 lines 39-40) and select one target 
	Du, in analogous art, suggests monitoring all subframes indicated by the two sets of paging transmission information to receive the paging message sent by the base station (see fig. 3 and paragraph [0056]: ... subframe number 1 is configured so that the first and second relay nodes monitor that same subframe for possible paging messages...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Du’s teachings in relation to the claimed invention, thus provisioning paging messages in a network which includes relays, as discussed by Du (see paragraph [0010]); but is silent regarding
monitoring based on a subframe indicated by the target paging transmission information to receive the paging message sent by the base station.
	Du, in analogous art, suggests monitoring based on a subframe indicated by the target paging transmission information to receive the paging message sent by the base station (see fig. 3 and paragraph [0056]: ... subframe number 1 is configured so that the first and second relay nodes monitor that same subframe for possible paging messages...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Du’s teachings in 
Consider claim 34. Zhang in view of Li teaches claim 27; but is silent regarding
paging occasion and paging frame.
	Du, in analogous art, discloses paging occasion and paging frame (see paragraph [0032] and Table 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Du’s teachings in relation to the claimed invention, thus provisioning paging messages in a network which includes relays, as discussed by Du (see paragraph [0010]).
Allowable Subject Matter
Claims 22, 23, and 25 and 30, 31, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., paging in a communication system involving at least a base station, a user equipment, and a relay user equipment.
US 20190373578 A1	US 10326517 B2		US 10015774 B1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
April 1, 2021